 


110  H CON 108 IH: Expressing the sense of the Congress that a commemorative postage stamp should be issued honoring Rosa Louise McCauley Parks.
U.S. Senate
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
 H. CON. RES. 108 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2007 
Mr. Rush (for himself, Mr. Braley of Iowa, Mr. Meek of Florida, Mr. Holden, Mr. Fattah, Ms. Berkley, Mr. Bishop of Georgia, Mr. Dingell, Mr. Doyle, Mr. Grijalva, Mr. Cardoza, Mrs. Maloney of New York, Mr. Gonzalez, Mr. Brady of Pennsylvania, Mr. Cummings, Mr. Berman, Mr. Al Green of Texas, Ms. Carson, Mr. Boyd of Florida, Mr. Gutierrez, Ms. Woolsey, Mr. Ortiz, Mr. Barton of Texas, Mr. Reyes, Mr. Wynn, Ms. Moore of Wisconsin, Mr. Ryan of Ohio, Mr. Jackson of Illinois, Mr. Hastings of Florida, Mr. Shays, Mr. Rangel, Ms. Ros-Lehtinen, Mr. Shimkus, Mr. Lantos, Ms. Kilpatrick, Mr. Wolf, Mr. Lewis of Georgia, Mr. Abercrombie, Mrs. Christensen, Ms. Corrine Brown of Florida, Mr. Towns, Ms. Eddie Bernice Johnson of Texas, Mr. Cohen, Mr. McGovern, Ms. Norton, Mr. Scott of Virginia, Mrs. Lowey, Ms. Linda T. Sánchez of California, Mr. Souder, Mr. Wexler, Mr. Serrano, Mr. Mario Diaz-Balart of Florida, Ms. Solis, Mr. Upton, Mrs. Miller of Michigan, Ms. Bean, and Mr. Kuhl of New York) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that a commemorative postage stamp should be issued honoring Rosa Louise McCauley Parks. 
 
 
Whereas Rosa Parks was born Rosa Louise McCauley in Tuskegee, Alabama on February 4, 1913, and died on October 25, 2005; 
Whereas Rosa Parks was an African American civil rights activist and seamstress whom the U.S. Congress dubbed the Mother of the Modern-Day Civil Rights Movement; 
Whereas Rosa Parks refused on December 1, 1955 to obey, bus driver James Blake’s demand that she relinquish her seat to a white man and her subsequent arrest and trial for this act of civil disobedience triggered the Montgomery Bus Boycott, one of the largest and most successful mass movements against racial segregation in history, and launched Martin Luther King, Jr., one of the organizers of the boycott, to the forefront of the civil rights movement; 
Whereas Rosa Parks’ role in American history earned her an iconic status in American culture, and her actions have left an enduring legacy for civil rights movements around the world; 
Whereas through her role in sparking the boycott, Rosa Parks played an important part in internationalizing the awareness of the plight of African Americans and the civil rights struggle; and 
Whereas Rosa Parks epitomized the struggle of everyday people trying to make a difference, as she took a stand against injustice and inequality: Now, therefore, be it  
 
That it is the sense of the Congress that— 
(1)a commemorative postage stamp should be issued by the United States Postal Service honoring Rosa Louise McCauley Parks; and 
(2)the provision requiring that an honoree must have died at least 10 years before this honor can be bestowed upon them, excepting U.S. presidents, should be waived; and 
(3)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.  
 
